         Case 6:18-cv-00080-ADA Document 52 Filed 01/25/19 Page 1 of 46




                       IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


MATCH GROUP, LLC,

                   Plaintiff,                      Civil Action No. 6:18-cv-00080-ADA
       v.                                          JURY TRIAL
BUMBLE TRADING INC.,

                   Bumble.


               DEFENDANT BUMBLE TRADING INC.’S ANSWER
       TO PLAINTIFF MATCH GROUP, LLC’S FIRST AMENDED COMPLAINT


       Defendant Bumble Trading Inc. (“Bumble”) hereby files its answer (“Answer”) to Plaintiff

Match Group, LLC’s (“Plaintiff” or “Match”) First Amended Complaint (“FAC”), and asserts

Counterclaims set forth below. Each of the paragraphs below corresponds to the same numbered

paragraph in the FAC. Bumble denies all allegations in the FAC, whether express or implied, that

are not specifically admitted below. Bumble further denies that Plaintiff is entitled to the relief

requested in the FAC, or to any other relief.

       The “Introduction” to Match’s FAC contains two pages of attorney argument rather than

factual allegations requiring a response. To the extent a response is required, Bumble denies any

allegations set forth in the unnumbered “Introduction” of the FAC. To the extent the descriptive

headers in Match’s FAC contain factual allegations requiring a response, Bumble denies any

allegations set forth in the descriptive headers of the FAC.

I.     THE PARTIES

       1.      Bumble lacks sufficient knowledge or information to form a belief as to the truth
         Case 6:18-cv-00080-ADA Document 52 Filed 01/25/19 Page 2 of 46



of the allegations set forth in Paragraph 1 of the FAC, and therefore denies them.

       2.      Bumble admits that it is a Delaware corporation with a principal place of business

at 1105 W 41st St. Austin, TX 78756.

       3.      Bumble denies the allegations set forth in Paragraph 3 of the FAC.

       4.      Bumble denies the allegations set forth in Paragraph 4 of the FAC.

II.    JURISDICTION AND VENUE

       5.      Bumble denies that it has committed acts of patent infringement and/or induced or

contributed to acts of patent infringement in the Western District of Texas, the State of Texas, or

anywhere in the United States. For the purposes of this action, Bumble admits that the Court has

personal jurisdiction over Bumble Trading Inc. Bumble admits that its headquarters is located in

Austin, Texas, but otherwise denies the remaining allegations set forth in Paragraph 5 of the FAC.

       6.      Bumble admits that this Court has original jurisdiction over patent infringement

and federal trade secret claims, but otherwise denies the remaining allegations set forth in

Paragraph 6 of the FAC.

       7.      Bumble denies that it has committed acts of infringement in this District or any

other judicial district. For the purposes of this action, Bumble admits that venue is proper in the

Western District of Texas. Bumble denies any remaining allegations set forth in Paragraph 7 of

the FAC.

       8.      Bumble admits that the Waco Federal Courthouse is less than 100 miles as the crow

flies from Bumble’s Austin-based headquarters. Bumble denies that the Waco Division of the

Western District of Texas is convenient for Bumble. Bumble lacks sufficient information to form

a belief as to the truth of the remaining allegations set forth in Paragraph 8 of the FAC, and

therefore denies them.

       9.      Bumble lacks sufficient information to form a belief as to the truth of the allegations

                                                 -2-
         Case 6:18-cv-00080-ADA Document 52 Filed 01/25/19 Page 3 of 46



set forth in Paragraph 9 of the FAC, and therefore denies them.

       10.     Bumble denies the allegations set forth in Paragraph 10 of the FAC.

III.   FACTUAL ALLEGATIONS

       11.     Bumble admits that Jonathan Badeen, Chris Gulczynski, Joe Munoz, Sean Rad, and

Whitney Wolfe-Herd were a part of the Tinder team that conceived, designed, developed, and

conducted initial marketing efforts for the Tinder app. Bumble lacks sufficient information to

form a belief as to the truth of the remaining allegations set forth in Paragraph 11 of the FAC, and

therefore denies them.

       12.     Bumble lacks sufficient information to form a belief as to the truth of the allegations

set forth in Paragraph 12 of the FAC, and therefore denies them.

       13.     Bumble admits the allegations set forth in Paragraph 13 of the FAC.

       14.     Bumble lacks sufficient information to form a belief as to the truth of the allegations

set forth in Paragraph 14 of the FAC, and therefore denies them.

       15.     Bumble lacks sufficient information to form a belief as to the truth of the allegations

set forth in Paragraph 15 of the FAC, and therefore denies them.

       16.     Bumble lacks sufficient information to form a belief as to the truth of the allegations

set forth in Paragraph 16 of the FAC, and therefore denies them.

       17.     Bumble admits that U.S. Patent No. 9,733,811 (the “’811” Patent”) is entitled

“Matching Process System and Method” and that a copy of this patent was attached to the FAC as

Exhibit A. Bumble denies the remaining allegations set forth in Paragraph 17 of the FAC.

       18.     Bumble admits that U.S. Patent No. 9,959,023 (“the ‘023” Patent) on its face states

an issue date of May 1, 2018 and is entitled “Matching Process System and Method.” Bumble

denies the remaining allegations set forth in Paragraph 18 of the FAC.

       19.     Bumble admits that U.S. Patent No. D798,314 (“the ‘314 Patent”) on its face states

                                                 -3-
         Case 6:18-cv-00080-ADA Document 52 Filed 01/25/19 Page 4 of 46



an issue date of September 26, 2017 and is entitled “Display Screen or Portion Thereof With a

Graphical User Interface of a Mobile Device.” Bumble denies the remaining allegations set forth

in Paragraph 19 of the FAC.

       20.     Bumble admits that there is a federally registered trademark, Reg. No. 4,465,926,

for “swipe.” Bumble denies that the registration for the “swipe” mark was attached to Match’s

FAC. Bumble lacks sufficient information to form a belief as to the truth of the remaining

allegations set forth in Paragraph 20 of the FAC, and therefore denies them.

       21.     Bumble lacks sufficient information to form a belief as to the truth of the allegations

set forth in Paragraph 21 of the FAC, and therefore denies them.

       22.     Bumble denies the allegations set forth in Paragraph 22 of the FAC.

       23.     Bumble denies the allegations set forth in Paragraph 23 of the FAC.

       24.     Bumble denies the allegations of Paragraph 24 of the FAC, except refers the Court

to the text of the Telegraph article, which speaks for itself.

       25.     Bumble denies the allegations of Paragraph 25 of the FAC, except refers the Court

to the text of the English Oxford Dictionary, which speaks for itself.

       26.     Bumble denies the allegations of Paragraph 26 of the FAC, except refers the Court

to the text of the English Oxford Dictionary, which speaks for itself.

       27.     Bumble lacks sufficient information to form a belief as to the truth of the allegations

set forth in Paragraph 27 of the FAC, and therefore denies them.

       28.     Bumble denies the allegations of Paragraph 28 of the FAC, except refers the Court

to the text of the February 2014 article in TIME Magazine, which speaks for itself.

       29.     Bumble denies the allegations of Paragraph 29 of the FAC, except refers the Court

to the text of the February 2015 article in CIO.com article, which speaks for itself.



                                                  -4-
         Case 6:18-cv-00080-ADA Document 52 Filed 01/25/19 Page 5 of 46



       30.     Bumble denies the fame of the term “swipe right” in January 2015 and denies that

Tinder holds, or has ever held, any trademark rights in the term “swipe right”. Bumble lacks

sufficient information to form a belief as to the truth of the remaining allegations set forth in

Paragraph 30 of the FAC, and therefore denies them.

       31.     The allegations in Paragraph 31 of the FAC state a legal conclusion to which no

response is required. To the extent a response is required, Bumble denies the allegations set forth

in Paragraph 31 of the FAC.

       32.     Bumble lacks sufficient information to form a belief as to the truth of the allegations

set forth in Paragraph 32 of the FAC, and therefore denies them.

       33.     Bumble lacks sufficient information to form a belief as to the truth of the allegations

set forth in Paragraph 33 of the FAC, and therefore denies them.

       34.     Bumble lacks sufficient information to form a belief as to the truth of the allegations

set forth in Paragraph 34 of the FAC, and therefore denies them.

       35.     Bumble lacks sufficient information to form a belief as to the truth of the allegations

set forth in Paragraph 35 of the FAC, and therefore denies them.

       36.     Bumble denies the allegations set forth in Paragraph 36 of the FAC.

       37.     The allegations in Paragraph 37 of the FAC state a legal conclusion to which no

response is required. To the extent a response is required, Bumble denies the allegations set forth

in Paragraph 37 of the FAC.

       38.     The allegations in Paragraph 38 of the FAC state a legal conclusion to which no

response is required. To the extent a response is required, Bumble denies the allegations set forth

in Paragraph 38 of the FAC.

       39.     Bumble lacks sufficient information to form a belief as to the truth of the allegations



                                                 -5-
         Case 6:18-cv-00080-ADA Document 52 Filed 01/25/19 Page 6 of 46



set forth in Paragraph 39 of the FAC, and therefore denies them.

       40.     Bumble lacks sufficient information to form a belief as to the truth of the allegations

set forth in Paragraph 40 of the FAC, and therefore denies them.

       41.     Bumble lacks sufficient information to form a belief as to the truth of the allegations

set forth in Paragraph 41 of the FAC, and therefore denies them.

       42.     Bumble admits that Whitney Wolfe-Herd co-founded and worked at Tinder and left

after December of 2013. Bumble admits that it launched in December 2014. Bumble admits that

Whitney Wolfe-Herd founded Bumble. Bumble lacks sufficient information to form a belief as to

the effective date of Chris Gulczynski’s and Sarah Mick’s severance agreements with Tinder, and

therefore denies those allegations. Bumble otherwise denies the remaining allegations set forth in

Paragraph 42 of the FAC.

       43.     Bumble admits that Bumble is a mobile dating app, which for those seeking

opposite gender relationships, requires the woman user to send the first message. Bumble

otherwise denies the remaining allegations set forth in Paragraph 43 of the FAC.

       44.     Bumble denies the allegations of Paragraph 44 of the FAC, except refers the Court

to the text of the referenced TechCrunch article, which speaks for itself.

       45.     Bumble denies the allegations of Paragraph 45 of the FAC, except refers the Court

to the text of the referenced Texas Monthly article, which speaks for itself.

       46.     Bumble denies the allegations of Paragraph 46 of the FAC, except refers the Court

to the text of the referenced BGR and Los Angeles Business Journal articles, which speaks for

themselves.

       47.     Bumble admits that the two images on the right below Paragraph 47 appears to

show the Bumble App, and refers the Court to the Bumble App, which speaks for itself. Bumble



                                                 -6-
         Case 6:18-cv-00080-ADA Document 52 Filed 01/25/19 Page 7 of 46



otherwise denies the remaining allegations set forth in Paragraph 47 of the FAC.

       48.     Bumble admits that the image on the right below Paragraph 48 appears to show the

Bumble App, and refers the Court to the Bumble App, which speaks for itself. Bumble otherwise

denies the remaining allegations set forth in Paragraph 48 of the FAC.

       49.     Bumble refers the Court to the Bumble App, which speaks for itself. Bumble

otherwise denies the remaining allegations set forth in Paragraph 49 of the FAC.

       50.     Bumble denies the allegations set forth in Paragraph 50 of the FAC.

       51.     Bumble denies the allegations set forth in Paragraph 51 of the FAC.

       52.     Bumble denies the allegations set forth in Paragraph 52 of the FAC, except refers

the Court to the screen images reproduced in Match’s FAC, which speaks for themselves.

       53.     Bumble denies the allegations set forth in Paragraph 53 of the FAC, except refers

the Court to the screen images reproduced in Match’s FAC, which speaks for themselves.

       54.     Bumble lacks sufficient information to form a belief as to the truth of the allegations

set forth in Paragraph 54 of the FAC, and therefore denies them.

       55.     Bumble denies the allegations set forth in Paragraph 55 of the FAC, except refers

the Court to the screen images reproduced in Match’s FAC, which speaks for themselves.

       56.     Bumble denies the allegations set forth in Paragraph 56 of the FAC.

       57.     Bumble denies the allegations set forth in Paragraph 57 of the FAC, except refers

the Court to the text of the “About Us” section of its website, which speaks for itself.

       58.     Bumble denies the allegations set forth in Paragraph 58 of the FAC, except refers

the Court to the text in the third party app stores, which speaks for itself.

       59.     Bumble denies the allegations set forth in Paragraph 59 of the FAC, except refers

the Court to the text of the Bumble website, which speaks for itself.



                                                  -7-
          Case 6:18-cv-00080-ADA Document 52 Filed 01/25/19 Page 8 of 46



         60.   Bumble denies the allegations set forth in Paragraph 60 of the FAC, except refers

the Court to “the Beehive” blog, which speaks for itself.

         61.   Bumble denies the allegations set forth in Paragraph 61 of the FAC, except refers

the Court to the text of the “Frequently Asked Questions” section of the Bumble App, which speaks

for itself.

         62.   Bumble denies the allegations set forth in Paragraph 62 of the FAC, except refers

the Court to Bumble’s “backtrack” screen, which speaks for itself.

         63.   Bumble denies the allegations set forth in Paragraph 63 of the FAC, except refers

the Court to the CNBC interview referenced in the FAC, which speaks for itself.

         64.   Bumble denies the allegations set forth in Paragraph 64 of the FAC, except refers

the Court to the Fox Business interview referenced in the FAC, which speaks for itself.

         65.   Bumble denies the allegations set forth in Paragraph 65 of the FAC, except refers

the Court to the CNN Money interview referenced in the FAC, which speaks for itself.

         66.   Bumble denies the allegations set forth in Paragraph 66 of the FAC, except refers

the Court to Bumble’s advertising, which speaks for itself.

         67.   Bumble denies the allegations set forth in Paragraph 67 of the FAC.

         68.   Bumble admits that the image below paragraph 68 appears to show a prior version

of the Bumble App. Bumble otherwise denies the remaining allegations set forth in Paragraph 68

of the FAC.

         69.     Bumble refers the Court to the previous version of the Bumble screen referenced in

the FAC, which speaks for itself. Bumble otherwise denies the allegations set forth in Paragraph

69 of the FAC.

         70.     Bumble refers the Court to the Bumble App which speaks for itself. Bumble



                                                 -8-
         Case 6:18-cv-00080-ADA Document 52 Filed 01/25/19 Page 9 of 46



otherwise denies the allegations set forth in Paragraph 70 of the FAC.

       71.     Bumble admits the allegations set forth in Paragraph 71 of the FAC.

 FIRST CAUSE OF ACTION: INFRINGEMENT OF THE ‘811 PATENT BY BUMBLE

       72.     Bumble incorporates by reference its responses to the preceding paragraphs of the

FAC as if fully set forth herein.

       73.     Bumble denies the allegations set forth in Paragraph 73 of the FAC.

       74.     Paragraph 74 of the FAC states a legal conclusion to which no response is required.

To the extent a response is required, Bumble refers the Court to the text of claim 1 of the ’811

patent, which speaks for itself.

       75.     Paragraph 75 of the FAC states a legal conclusion to which no response is required.

To the extent a response is required, Bumble refers the Court to the text of claim 4 of the ’811

patent, which speaks for itself.

       76.     Paragraph 76 of the FAC states a legal conclusion to which no response is required.

To the extent a response is required, Bumble refers the Court to the text of claim 7 of the ’811

patent, which speaks for itself.

       77.     Bumble denies the allegations set forth in Paragraph 77 of the FAC.

       78.     Bumble denies the allegations set forth in Paragraph 78 of the FAC, except refers

the Court the Frequently Asked Questions section on Bumble’s Website, which speaks for itself.

       79.     Bumble denies the allegations set forth in Paragraph 79 of the FAC.

       80.     Bumble denies the allegations set forth in Paragraph 80 of the FAC.

       81.     Bumble denies the allegations set forth in Paragraph 81 of the FAC.

       82.     Bumble denies the allegations set forth in Paragraph 82 of the FAC.

       83.     Bumble denies the allegations set forth in Paragraph 83 of the FAC.

       84.     Bumble denies the allegations set forth in Paragraph 84 of the FAC.

                                               -9-
        Case 6:18-cv-00080-ADA Document 52 Filed 01/25/19 Page 10 of 46



       85.     Bumble denies the allegations set forth in Paragraph 85 of the FAC.

       86.     Bumble denies the allegations set forth in Paragraph 86 of the FAC.

       87.     Bumble denies the allegations set forth in Paragraph 87 of the FAC.

       88.     Bumble denies the allegations set forth in Paragraph 88 of the FAC.

       89.     Bumble denies the allegations set forth in Paragraph 89 of the FAC.

       90.     Bumble denies the allegations set forth in Paragraph 90 of the FAC.

       91.     Bumble denies the allegations set forth in Paragraph 91 of the FAC.

       92.     Bumble denies the allegations set forth in Paragraph 92 of the FAC.

       93.     Bumble denies the allegations set forth in Paragraph 93 of the FAC.

       94.     Bumble denies that it was aware of the ’811 Patent. Bumble lacks sufficient

information to form a belief as to the remaining allegations set forth in Paragraph 94 of the FAC,

and therefore denies them.

       95.     Bumble denies the allegations set forth in Paragraph 95 of the FAC, and refers the

Court the Axios online publication, which speaks for itself.

       96.     Bumble lacks sufficient information to form a belief as to the allegations regarding

a June 22, 2015 Adweek article, and therefore denies them. Bumble denies the remaining

allegations set forth in Paragraph 96 of the FAC.

       97.     Bumble admits that Whitney Wolfe-Herd was working at Tinder in October 2013.

Bumble lacks sufficient information to form a belief as to the allegations regarding Chris

Gulczynski and Sarah Mick, and therefore denies them. Bumble otherwise denies the remaining

allegations set forth in Paragraph 97 of the FAC.

       98.     Bumble denies the allegations set forth in Paragraph 98 of the FAC.

       99.     Bumble denies the allegations set forth in Paragraph 99 of the FAC.



                                               -10-
        Case 6:18-cv-00080-ADA Document 52 Filed 01/25/19 Page 11 of 46



       100.    Bumble denies the allegations set forth in Paragraph 100 of the FAC.

       101.    Bumble denies the allegations set forth in Paragraph 101 of the FAC.

       102.    Bumble denies the allegations set forth in Paragraph 102 of the FAC.

       103.    Bumble denies the allegations set forth in Paragraph 103 of the FAC.

       104.    Bumble denies the allegations set forth in Paragraph 104 of the FAC.

       105.    Bumble denies the allegations set forth in Paragraph 105 of the FAC.

       106.    Bumble denies the allegations set forth in Paragraph 106 of the FAC.

SECOND CAUSE OF ACTION: INFRINGEMENT OF THE ‘023 PATENT BY BUMBLE

       107.    Bumble incorporates by reference its responses to the previous paragraphs of the

FAC as if fully set forth herein.

       108.    Bumble denies the allegations set forth in Paragraph 108 of the FAC.

       109.    Paragraph 109 of the FAC states a legal conclusion to which no response is

required. To the extent a response is required, Bumble refers the Court to the text of claim 3 of

the ’023 patent, which speaks for itself.

       110.    Bumble denies the allegations set forth in Paragraph 110 of the FAC.

       111.    Bumble denies the allegations set forth in Paragraph 111 of the FAC.

       112.    Bumble lacks information sufficient to form a belief about the truth of the

allegations set forth in Paragraph 112 of the FAC and therefore denies them.

       113.    Bumble denies the allegations set forth in Paragraph 113 of the FAC.

       114.    Bumble denies the allegations set forth in Paragraph 114 of the FAC.

       115.    Bumble denies the allegations set forth in Paragraph 115 of the FAC.

       116.    Bumble denies the allegations set forth in Paragraph 116 of the FAC.

       117.    Bumble denies the allegations set forth in Paragraph 117 of the FAC.

       118.    Bumble denies the allegations set forth in Paragraph 118 of the FAC.

                                              -11-
         Case 6:18-cv-00080-ADA Document 52 Filed 01/25/19 Page 12 of 46



        119.    Bumble denies the allegations set forth in Paragraph 119 of the FAC.

        120.    Bumble denies the allegations set forth in Paragraph 120 of the FAC.

        121.    Bumble denies the allegations set forth in Paragraph 121 of the FAC.

        122.    Bumble denies the allegations set forth in Paragraph 122 of the FAC.

        123.    Bumble denies the allegations set forth in Paragraph 123 of the FAC.

        124.    Bumble denies the allegations set forth in Paragraph 124 of the FAC.

        125.    Bumble denies the allegations set forth in Paragraph 125 of the FAC.

        126.    Bumble denies the allegations set forth in Paragraph 126 of the FAC.

        127.    Bumble denies the allegations set forth in Paragraph 127 of the FAC.

        128.    Bumble denies the allegations set forth in Paragraph 128 of the FAC.

            THIRD CAUSE OF ACTION: DESIGN PATENT INFRINGEMENT

        129.    Bumble incorporates by reference its responses to the preceding paragraphs of the

FAC as if fully set forth herein.

        130.    Bumble denies the allegations set forth in Paragraph 130 of the FAC.

        131.    Bumble denies the allegations set forth in Paragraph 131 of the FAC.

        132.    Paragraph 132 of the FAC states a legal conclusion to which no response is

required. To the extent a response is required, Bumble refers the Court to the ’314 patent, which

speaks for itself.

        133.    The allegations in Paragraph 133 of the FAC state a legal conclusion to which no

response is required. To the extent a response is required, Bumble refers the Court to the text of

the ’314 patent, which speaks for itself.

        134.    Bumble denies the allegations set forth in Paragraph 134 of the FAC.

        135.    Bumble admits that the screen shots below paragraph 135 of the FAC appear to be

images from a version of the Bumble App. Bumble otherwise denies the remaining allegations set

                                               -12-
          Case 6:18-cv-00080-ADA Document 52 Filed 01/25/19 Page 13 of 46



forth in Paragraph 135 of the FAC.

          136.    Bumble denies the allegations set forth in Paragraph 136 of the FAC.

          137.    Bumble admits that Chris Gulczynski is listed on the face of the ’314 patent as an

inventor. Bumble otherwise denies the remaining allegations set forth in Paragraph 137 of the

FAC.

          138.    Bumble denies the allegations set forth in Paragraph 138 of the FAC.

                 FOURTH CAUSE OF ACTION: TRADEMARK INFRINGEMENT
                               UNDER 15 U.S.C. § 1114(a)

          139.    Bumble incorporates by reference its responses to the preceding paragraphs of the

FAC as if fully set forth herein.

          140.    Responding to Paragraph 140 of the FAC, Bumble refers the Court to records

available from the U.S. Patent and Trademark Office online database regarding U.S. Registration

No. 4,465,926, which speak for the themselves. As set forth below, Bumble denies that registration

of the mark SWIPE is proper and denies any remaining allegations of Paragraph 140.

          141.    Bumble lacks sufficient information to form a belief as to the truth of the allegations

set forth in Paragraph 141 of the FAC, and therefore denies them.

          142.    Bumble denies the allegations set forth in Paragraph 142 of the FAC.

          143.    Bumble denies the allegations set forth in Paragraph 143 of the FAC.

          144.    Bumble denies the allegations set forth in Paragraph 144 of the FAC.

          145.    Bumble denies the allegations set forth in Paragraph 145 of the FAC.

                 FIFTH CAUSE OF ACTION: TRADEMARK INFRINGEMENT
                              UNDER 15 U.S. C. § 1125(a)

          146.    Bumble incorporates by reference the preceding paragraphs as if fully set forth

herein.

          147.    Bumble denies the allegations set forth in Paragraph 147 of the FAC.

                                                   -13-
        Case 6:18-cv-00080-ADA Document 52 Filed 01/25/19 Page 14 of 46



       148.    Bumble denies the allegations set forth in Paragraph 148 of the FAC.

       149.    Bumble denies the allegations set forth in Paragraph 149 of the FAC.

       150.    Bumble denies the allegations set forth in Paragraph 150 of the FAC.

       151.    Bumble denies the allegations set forth in Paragraph 151 of the FAC.

           SIXTH CAUSE OF ACTION: INFRINGEMENT OF TRADE DRESS
                           UNDER 15 U.S. C. § 1125(a)

       152.    Bumble incorporates by reference its responses to the preceding paragraphs of the

FAC as if fully set forth herein.

       153.    Bumble denies the allegations set forth in Paragraph 153 of the FAC.

       154.    The allegations in Paragraph 154 of the FAC state a legal conclusion to which no

response is required. To the extent a response is required, Bumble refers the Court its state court

petition, which speaks for itself.

       155.    Bumble denies the allegations set forth in Paragraph 155 of the FAC.

       156.    Bumble denies the allegations set forth in Paragraph 156 of the FAC.

       157.    Bumble lacks sufficient information to form a belief as to the truth of the allegations

set forth in Paragraph 157 of the FAC, and therefore denies them.

       158.    Bumble lacks sufficient information to form a belief as to the truth of the allegations

set forth in Paragraph 158 of the FAC, and therefore denies them.

       159.    Bumble denies the allegations set forth in Paragraph 159 of the FAC.

       160.    Bumble denies the allegations set forth in Paragraph 160 of the FAC.

       161.    Bumble lacks sufficient information to form a belief as to the truth of the allegations

set forth in Paragraph 161 of the FAC, and therefore denies them.

       162.    Bumble lacks sufficient information to form a belief as to the truth of the allegations

set forth in Paragraph 162 of the FAC, and therefore denies them.


                                                -14-
        Case 6:18-cv-00080-ADA Document 52 Filed 01/25/19 Page 15 of 46



       163.    Bumble lacks sufficient information to form a belief as to the truth of the allegations

set forth in Paragraph 163 of the FAC, and therefore denies them.

       164.    Bumble denies the allegations set forth in Paragraph 164 of the FAC.

       165.    Bumble denies the allegations set forth in Paragraph 165 of the FAC.

       166.    Bumble denies the allegations set forth in Paragraph 166 of the FAC.

       167.    Bumble denies the allegations set forth in Paragraph 167 of the FAC.

       168.    Bumble denies the allegations set forth in Paragraph 168 of the FAC.

       169.    Bumble denies the allegations set forth in Paragraph 169 of the FAC.

               SEVENTH CAUSE OF ACTION: TRADEMARK DILUTION

       170.    Bumble incorporates by reference its responses to the preceding paragraphs of the

FAC as if fully set forth herein.

       171.    Bumble denies the allegations set forth in Paragraph 171 of the FAC.

       172.    Bumble denies the allegations set forth in Paragraph 172 of the FAC.

       173.    Bumble lacks sufficient information to form a belief as to the truth of the allegations

set forth in Paragraph 173 of the FAC, and therefore denies them.

       174.    Bumble lacks sufficient information to form a belief as to the truth of the allegations

set forth in Paragraph 174 of the FAC, and therefore denies them.

       175.    Bumble lacks sufficient information to form a belief as to the truth of the allegations

set forth in Paragraph 175 of the FAC, and therefore denies them.

       176.    Bumble denies the allegations set forth in Paragraph 176 of the FAC.

       177.    Bumble denies the allegations set forth in Paragraph 177 of the FAC.

       178.    Bumble denies the allegations set forth in Paragraph 178 of the FAC.

       179.    Bumble denies the allegations set forth in Paragraph 179 of the FAC.



                                                -15-
         Case 6:18-cv-00080-ADA Document 52 Filed 01/25/19 Page 16 of 46



               EIGHTH CAUSE OF ACTION: TEXAS UNFAIR COMPETITION

        180.    Bumble incorporates by reference its responses to the preceding paragraphs of the

FAC as if fully set forth herein.

        181.    Bumble denies the allegations set forth in Paragraph 181 of the FAC.

        182.    Bumble denies the allegations set forth in Paragraph 182 of the FAC.

        183.    Bumble denies the allegations set forth in Paragraph 183 of the FAC.

        184.    Bumble denies the allegations set forth in Paragraph 184 of the FAC.

        185.    Bumble denies the allegations set forth in Paragraph 185 of the FAC.

        186.    Bumble denies the allegations set forth in Paragraph 186 of the FAC.

 NINTH CAUSE OF ACTION: MISAPPROPRIATION OF TRADE SECRETS UNDER
    THE DEFEND TRADE SECRETS ACT AND THE TEXAS UNIFORM TRADE
                           SECRETS ACT

        187.    Bumble incorporates by reference its responses to the preceding paragraphs as if

fully set forth herein.

        188.    Bumble lacks sufficient information to form a belief as to the truth of the allegations

set forth in Paragraph 188 of the FAC, and therefore denies them.

        189.    Bumble lacks sufficient information to form a belief as to the truth of the allegations

set forth in Paragraph 189 of the FAC, and therefore denies them.

        190.    Bumble lacks sufficient information to form a belief as to the truth of the allegations

set forth in Paragraph 190 of the FAC, and therefore denies them.

        191.    Bumble lacks sufficient information to form a belief as to the truth of the allegations

set forth in Paragraph 191 of the FAC, and therefore denies them.

        192.    Bumble lacks sufficient information to form a belief as to the truth of the allegations

set forth in Paragraph 192 of the FAC, and therefore denies them.

        193.    Bumble admits that its “Backtrack” feature was implemented in March of 2015 and

                                                 -16-
        Case 6:18-cv-00080-ADA Document 52 Filed 01/25/19 Page 17 of 46



refers the Court to the Bumble website, which speaks for itself. Bumble otherwise denies the

remaining allegations set forth in Paragraph 193 of the FAC.

       194.    Bumble lacks sufficient information to form a belief as to the truth of the allegations

relating to the timing of the announcement of and the functionality of Tinder’s “rewind” feature,

and therefore denies them. Bumble otherwise denies the remaining allegations set forth in

Paragraph 194 of the FAC.

       195.    Bumble lacks sufficient information to form a belief as to the truth of the allegations

set forth in Paragraph 195 of the FAC, and therefore denies them.

       196.    Bumble refers the Court to the Bumble App, which speaks for itself. Bumble

otherwise denies the remaining allegations set forth in Paragraph 196 of the FAC.

       197.    Bumble denies the allegations set forth in Paragraph 197 of the FAC.

       198.    Bumble denies the allegations set forth in Paragraph 198 of the FAC.

       199.    The allegations in Paragraph 199 of the FAC state a legal conclusion to which no

response is required. To the extent a response is required, Bumble denies the allegations set forth

in Paragraph 199 of the FAC.

       200.    Bumble denies the allegations set forth in Paragraph 200 of the FAC.

       201.    Bumble denies the allegations set forth in Paragraph 201 of the FAC.

       202.    Bumble lacks sufficient information to form a belief as to the truth of the allegations

set forth in Paragraph 202 of the FAC, and therefore denies them.

       203.    Bumble lacks sufficient information to form a belief as to the truth of the allegations

set forth in Paragraph 203 of the FAC, and therefore denies them.

       204.    Bumble lacks sufficient information to form a belief as to the truth of the allegations

set forth in Paragraph 204 of the FAC, and therefore denies them.



                                                -17-
        Case 6:18-cv-00080-ADA Document 52 Filed 01/25/19 Page 18 of 46



       205.    Bumble lacks sufficient information to form a belief as to the truth of the allegations

set forth in Paragraph 205 of the FAC, and therefore denies them.

       206.    Bumble denies the allegations set forth in Paragraph 206 of the FAC, except that

Bumble refers the Court to its App, which speaks for itself.

       207.    Bumble denies the allegations set forth in Paragraph 207 of the FAC.

       208.    Bumble denies the allegations set forth in Paragraph 208 of the FAC.

       209.    Bumble denies the allegations set forth in Paragraph 209 of the FAC.

       210.    Bumble lacks sufficient information to form a belief as to the truth of the allegations

set forth in Paragraph 210 of the FAC with respect to what Match believes to know or not know,

and therefore denies them. Bumble denies the implication of the allegations set forth in Paragraph

210 without qualification.

       211.    Bumble denies the allegations set forth in Paragraph 211 of the FAC.

       212.    Bumble denies the allegations set forth in Paragraph 212 of the FAC.

                              RESPONSE TO PRAYER FOR RELIEF

       213.    Bumble incorporates by reference all preceding paragraphs of this answer as if fully

set forth herein. Bumble denies that Plaintiff is entitled to any relief whatsoever, including but not

limited to the relief sought in Paragraphs 1 through 8, including all subparagraphs, of the Prayer

for Relief of the FAC.

                                 DEMAND FOR JURY TRIAL

       214.    Plaintiff’s demand for a trial by jury does not require a response by Bumble.

                                  AFFIRMATIVE DEFENSES

       Pursuant to Federal Rule of Civil Procedure 8(c), and without altering any applicable

burdens of proof, Bumble asserts the following defenses to the FAC and reserve their rights to

assert additional defenses.

                                                -18-
        Case 6:18-cv-00080-ADA Document 52 Filed 01/25/19 Page 19 of 46



                FIRST AFFIRMATIVE DEFENSE – NON-INFRINGEMENT

       215.    Bumble does not infringe and has not infringed, literally or under the doctrine of

equivalents, and either directly or indirectly, any valid claim of the ’811, ’023, and ’314 patents.

               SECOND AFFIRMATIVE DEFENSE – PATENT INVALIDITY

       216.    One or more claims of the ’811, ’023, and ’314 patents are invalid for failure to

satisfy one or more of the conditions of patentability specified in Title 35 of the United States

Code, including without limitation §§ 101, 102, 103, 112, and or 171.

      THIRD AFFIRMATIVE DEFENSE – PROSECUTION HISTORY ESTOPPEL

       217.    Plaintiff is barred or limited from recovery, in whole or in part, by the doctrine of

prosecution history estoppel.

                         FOURTH DEFENSE – NO WILLFULNESS

       218.    Plaintiff is barred from obtaining a finding of willfulness or receiving enhanced

damages because it has failed to allege reprehensible culpability on the part of Bumble, which is

prerequisite for a finding of willfulness and an award of enhanced damages.

          FIFTH AFFIRMATIVE DEFENSE – FAILURE TO STATE A CLAIM

       219.    Plaintiff’s Complaint fails to state a claim upon which relief can be granted.

           SIXTH AFFIRMATIVE DEFENSE – LIMITATION ON DAMAGES

       220.    Plaintiff is barred or limited in recovery, in whole or in part, by failing to meet the

requirements of 35 U.S.C. §§ 286, 287, and/or 288.

              SEVENTH AFFIRMATIVE DEFENSE – EQUITABLE DEFENSES

       221.    Plaintiff’s claims are barred, in whole or in part, by estoppel, acquiescence, waiver,

unclean hands, and/or other equitable defenses. Match has engaged in misleading conduct based

upon which Bumble reasonably inferred that Match was making no claim to Bumble technology

or otherwise asserting any intellectual property rights. Further, to the extent Match believed that


                                                -19-
        Case 6:18-cv-00080-ADA Document 52 Filed 01/25/19 Page 20 of 46



it Bumble was infringing Match’s intellectual property rights or misappropriating Match’s trade

secrets, Match has known of those claims and engaged in conduct inconsistent with those rights

and/or inexcusably delayed asserting such rights to the prejudice of Bumble, with such prejudice

including among other things the significant investment Bumble has made in building its brand

and associated goodwill. Lastly, Match’s conduct has been misleading, unconscientious, unjust,

and marked by a want of good faith. Permitting Match to pursue its claims would cause significant

harm to Bumble.

 EIGHTH AFFIRMATIVE DEFENSE – NO VALID TRADEMARK OR TRADEDRESS

       222.    Match has no valid, protectable marks or trade dress in which it enjoys any rights

that may be asserted against Bumble.

                       NINTH AFFIRMATIVE DEFENSE – LACHES

       223.    Plaintiff’s trademark and trade dress claims are barred, in whole or in part, by the

doctrine of laches because Plaintiff unreasonably delayed in asserting its purported rights in its

alleged trademarks and trade dress despite, on information and belief, having knowledge of

Bumble’s activities since at least as early as December 2014, Plaintiff’s delay is inexcusable and

has caused Bumble undue prejudice.

                      TENTH AFFIRMATIVE DEFENSE – FAIR USE

       224.    Plaintiff’s trademark infringement claims are barred because Bumble used, fairly

and in good faith, the descriptive terms “SWIPE,” “SWIPE RIGHT,” and “SWIPE LEFT” to

accurately identify a common touchscreen gesture used to operate the Bumble app. As such,

Bumble did not infringe Plaintiff’s alleged trademark rights in the generic, or at least highly

descriptive, terms “SWIPE,” “SWIPE RIGHT,” and “SWIPE LEFT.”




                                               -20-
           Case 6:18-cv-00080-ADA Document 52 Filed 01/25/19 Page 21 of 46



    ELEVENTH AFFIRMATIVE DEFENSE – NON-DISTINCTIVE TRADE DRESS

       225.     Plaintiff’s trade dress claims are barred because Plaintiff’s claimed trade dress

consists of product design, which lacks inherent distinctiveness, and has not acquired secondary

meaning.

               TWELVETH AFFIRMATIVE DEFENSE – FUNCTIONALITY

       226.     Plaintiff’s trade dress and design patent claims are barred because Plaintiff’s

alleged trade dress and design patent claims consist of functional elements.

              THIRTEENTH AFFIRMATIVE DEFENSE – GENERIC TERMS

       227.     The claims made in the Complaint and the relief sought therein are barred, in whole

or in part, on the basis that the marks and alleged trade dress at issue are generic.

             FOURTEENTH AFFIRMATIVE DEFENSE – THIRD-PARTY USE

       228.     The claims made in the Complaint are barred, in whole or in part, by reason of other

parties’ use of any trademarks or trade dress at issue.

     FIFTEENTH AFFIRMATIVE DEFENSE – NO LIKLIHOOD OF CONFUSION

       229.     Plaintiff’s trademark and trade dress-based claims are barred because Bumble’s use

of any Plaintiff-owned trademarks or trade dress is not likely to cause confusion, deception or

mistake among customers as to the source, association or affiliation of either party’s goods and

services

        SIXTEENTH AFFIRMATIVE DEFENSE – STATUTE OF LIMITATIONS

       230.     Plaintiff’s trade secret misappropriation claim is barred by the statute of limitations.

    SEVENTEENTH AFFIRMATIVE DEFENSE – NO INDEPENDENT ECONOMIC
                             VALUE

       231.     Plaintiff’s misappropriation of trade secrets claim is barred because Plaintiff’s

purported trade secret does not derive independent economic value from not being known.


                                                 -21-
        Case 6:18-cv-00080-ADA Document 52 Filed 01/25/19 Page 22 of 46



       EIGHTEENTH AFFIRMATIVE DEFENSE – READILY ASSERTAINABLE

        232.    Plaintiff’s misappropriation of trade secrets claim is barred because Plaintiff’s

purported trade secret was readily ascertainable by proper means.

        NINTEENTH AFFIRMATIVE DEFENSE – INAPPLICABILITY OF DTSA

        233.    The Defense of Trade Secrets Act is inapplicable to allegations of trade secrets

misappropriation based on activities occurring before its enactment on May 11, 2016.

          TWENTIETH AFFIRMATIVE DEFENSE – NO INJUNCTIVE RELIEF

        234.    Plaintiff’s demand to enjoin Bumble is barred, at least because Plaintiff has suffered

neither harm nor irreparable harm from Bumble’s actions.

                              OTHER AFFIRMATIVE DEFENSES

        235.    Bumble reserves all other affirmative defenses pursuant to Rule 8(c) of the Federal

Rules of Civil Procedure, the Patent Laws of the United States, and any other defenses, at law or

in equity, that now exist or in the future may be available based on discovery and further factual

investigation in this case.

                                BUMBLE’S COUNTERCLAIMS

        Counter-Plaintiff Bumble Trading Inc. (“Bumble” or “Counterclaim-Plaintiff”) asserts the

following counterclaims against Match Group, LLC (“Match” or “Counterclaim-Defendant”) for

the cancellation of Counterclaim-Defendant’s U.S. Trademark Registration No. 4,465,926 for the

alleged trademark SWIPE and an order requiring Counterclaim-Defendant to expressly abandon

its pending U.S. trademark applications for the alleged trademarks SWIPE, SWIPE RIGHT,

SWIPE LEFT, SWIPE UP, SWIPE LIFE, and SWIPE SESSIONS (the “Counterclaims”).




                                                 -22-
         Case 6:18-cv-00080-ADA Document 52 Filed 01/25/19 Page 23 of 46




                                              PARTIES

        1.       Bumble is corporation organized under the laws of Delaware having its principal

place of business located at 1105 W. 41st St., Austin, Texas 78756.

        2.       On information and belief Counterclaim-Defendant is a limited liability corporation

organized under the laws of Delaware, with its principal place of business located at 8750 N.

Central Expressway, Suite 1400, Dallas, Texas.

                                  JURISDICTION AND VENUE

        3.       This counterclaim arises under the Lanham Act, 15 U.S.C. § 1119.

        4.       This Court has jurisdiction over the subject matter of this Counterclaim under 15

U.S.C. § 1121 and 28 U.S.C. §§ 1331, 1338.

        5.       On information and belief, this Court has personal jurisdiction over Counterclaim-

Defendant because, among other reasons, Counterclaim-Defendant has its principal place of

business in Texas. Further, by filing their Complaint in this judicial district, Counterclaim-

Defendant has submitted to this Court’s personal jurisdiction over Counterclaim-Defendant.

        6.       On information and belief, venue is proper in this judicial district pursuant because

by filing its Complaint, Counterclaim-Defendant has consented that this Court is a proper venue

for this litigation.

                                       FACTUAL BACKGROUND

                                      Bumble & Swipe Functionality

        7.       Bumble is the developer of the world-renowned social networking and dating app

BUMBLE.




                                                 -23-
        Case 6:18-cv-00080-ADA Document 52 Filed 01/25/19 Page 24 of 46



       8.      In 2014, Whitney Wolfe, a co-founder of Tinder, established Bumble out of a desire

to redefine the mobile dating concept in a manner that was safe and empowering for women.

       9.      Bumble users swipe left to indicate “no” and swipe right to indicate “yes” when

viewing profiles of potential partners. If there is a match, Bumble then notifies both users. On

Bumble, however, only the women users can begin a conversation with a potential partner. The

match will automatically expire if the woman user has not started a conversation within 24 hours

of the occurrence of the match.

       10.     Bumble’s ethos and innovation has been rewarded with enormous success.

According to the New York Times, as of March 2017, Bumble had more than “800 million matches

and 10 billion swipes per month.” Today, the platform enjoys a user base of over 46 million

individuals.

                            Counterclaim-Defendant Match Group, LLC

       11.     Upon information and belief, Counterclaim-Defendant is among the largest online

dating companies in the world, with a portfolio of online dating services and mobile apps that

includes Tinder, OkCupid, and Match.com.

       12.     Upon information and belief, Counterclaim-Defendant has primarily achieved its

market position through an aggressive acquisition strategy.          Over the past nine years,

Counterclaim-Defendant has completed more than 25 acquisitions, including acquisitions of the

popular dating services PlentyOfFish and OKCupid.

       13.     Along with Bumble and others such as Hot or Not, Hily, and Blendr, Tinder has

helped to popularize the online social introduction format whereby users swipe among photos of

other users to select those with whom the user wants to connect.

       14.     As a part of its efforts to control the online dating market, Counterclaim-Defendant



                                               -24-
        Case 6:18-cv-00080-ADA Document 52 Filed 01/25/19 Page 25 of 46



ostensibly sought to purchase Bumble in 2017.

       15.     After Bumble rebuffed Counterclaim-Defendant’s overtures, Counterclaim-

Defendant filed the Complaint against Bumble alleging, among other things, infringement of

Counterclaim-Defendant’s alleged trademark SWIPE and variations thereof.               Counterclaim-

Defendant purports to use the terms “swipe,” “swipe right,” “swipe left,” and other variations of

“swipe” as trademarks in connection with the Tinder app.

                   The Registration of the Purported “SWIPE” Trademark

       16.     Upon information and belief, Counterclaim-Defendant launched the Tinder app in

September 2012. See Exhibit 1. The initial version of the Tinder app required users to tap on

digital buttons to indicate a like or dislike of another user. Upon information and belief, Tinder

first replaced use of buttons with swiping in the fall of 2012. See Exhibit 2.

       17.     Upon information and belief, on June 5, 2013, Counterclaim-Defendant’s

predecessor-in-interest Chirpme, Inc. (“Chirpme”) filed Application Serial No. 85/950,991 for the

purported trademark SWIPE in connection with “computer application software for mobile

devices, namely, software for social introduction and dating services” in International Class 9 (the

“SWIPE Application”).

       18.     As set forth in detail below, the term “swipe” is the generic term for a touchscreen

gesture, whereby an individual moves his or her finger across the screen. See Exhibits 3-4.

       19.     Upon information and belief, at the time the SWIPE Application was filed, Chirpme

was using “SWIPE” as the name of a mobile application that enabled users to locate and chat with

other users nearby. Upon information and belief, Chirpme’s application, like Tinder and Bumble,

functioned by showing users photographs of other nearby users, which could then be swiped to the

left (indicating a lack of interest in the user photo) or the right (indicating an interest in the user



                                                 -25-
        Case 6:18-cv-00080-ADA Document 52 Filed 01/25/19 Page 26 of 46



photo). Accordingly, the “SWIPE” name referred to the touchscreen gesture, which was how users

interacted with the app.

       20.     Upon information and belief, on or about December 30, 2013, Chirpme entered into

an agreement whereby it purported to assign its rights in “SWIPE,” including the SWIPE

Application, to Speeddate.com, LLC.

       21.     Upon information and belief on January 14, 2014, the SWIPE Application matured

to Registration No. 4,465,926 (the “Registration”).

       22.     Upon information and belief, on or about February 24, 2015, Speeddate.com LLC

entered into an agreement whereby it purported to assign its rights in “SWIPE,” including the

Registration, to Tinder, Inc.

       23.     Upon information and belief, on or about July 13, 2017, Tinder, Inc. completed a

merger with Match Group, Inc., which subsequently purported to assign its rights in “SWIPE,”

including the Registration, to Counterclaim-Defendant.

                Match’s Pending Applications for “SWIPE”-Formative Marks

       24.     Upon information and belief, on or about April 24, 2015, Counterclaim-Defendant

filed Application Serial Nos. 86/608,899 and 86/608,903 for, respectively, the purported

trademarks SWIPE RIGHT and SWIPE LEFT in connection with “downloadable software in the

nature of a mobile application for internet-based dating and matchmaking; downloadable software

in the nature of a mobile application in the field of social media, namely, for sending status updates

to subscribers of web feeds, uploading and downloading electronic files to share with others” in

International Class 9.

       25.     Bumble is informed and believes, and on that basis alleges, that on August 12, 2015,

Application Serial Nos. 86/608,899 and 86/608,903 were refused registration on the ground that



                                                -26-
        Case 6:18-cv-00080-ADA Document 52 Filed 01/25/19 Page 27 of 46



“[SWIPE RIGHT and SWIPE LEFT] merely describes a feature of [Match’s] goods.” In addition,

prior-filed Application Serial Nos. 86/363,987 and 86/363,993 for the mark JSWIPE, 86/439,621

for the mark CHRISTIAN SWIPE, and 86/366,708 for the mark SWIPEQ (collectively the “Cited

Applications”), all of which covered dating app related offerings, were cited as potential bars to

registration of the applications due to likelihood of confusion. Application Serial Nos. 86/608,899

and 86/608,903 were suspended on February 15, 2016 pending the registration or abandonment of

the Cited Applications.

       26.     Upon information and belief, on or about July 1, 2015, Counterclaim-Defendant

filed Application Serial Nos. 86/680,914, 86/680,923, and 86/680,927, for, respectively, the

purported trademarks SWIPE, SWIPE LEFT, and SWIPE RIGHT in connection with “dating

services; internet-based social networking, introduction and dating services” in International Class

45.

       27.     Bumble is informed and believes, and on that basis alleges, that on August 12, 2015,

Application Serial Nos. 86/680,914, 86/680,923, and 86/680,927 were suspended pending the

registration or abandonment of the Cited Applications.

       28.     Upon information and belief, on or about July 1, 2015, Counterclaim-Defendant

filed Application Serial No. 86/680,938 for the purported trademark SWIPE RIGHT in connection

with “clothing, namely, tops, bottoms, head wear and footwear” in International Class 25. This

application received a Notice of Allowance on August 2, 2016 and remains pending.

       29.     Upon information and belief, on or about September 9, 2015, Counterclaim-

Defendant filed Application Serial No. 86/751,974 for the purported trademark SWIPE UP in

connection with “downloadable software in the nature of a mobile application for internet-based

dating and matchmaking; downloadable software in the nature of a mobile application in the field



                                               -27-
        Case 6:18-cv-00080-ADA Document 52 Filed 01/25/19 Page 28 of 46



of social media, namely, for sending status updates to subscribers of web feeds, uploading and

downloading electronic files to share with others” in International Class 9.

       30.     Bumble is informed and believes, and on that basis alleges, that on October 15,

2015, Application Serial No. 86/751,974 was refused registration on the ground that “[SWIPE UP]

merely describes a feature of [Match’s] goods and/or services.”           Counterclaim-Defendant

responded to this refusal on April 15, 2016, alleging that the purported mark SWIPE UP is

inherently distinctive. However, on May 4, 2016, the PTO maintained its refusal to register the

purported mark SWIPE UP on the ground that the term is merely descriptive. In addition, the PTO

again cited Application Serial Nos. 86/363,987, 86/366,708, and 86/363,993 as potential bars to

registration of the purported SWIPE UP mark.

       31.     Upon information and belief, on or about January 3, 2018, Counterclaim-Defendant

filed Application Serial No. 87/742,144 for the purported trademark SWIPE RIGHT, which

remains pending in connection with “entertainment services; production and distribution and

exhibition of digital video and audio content; entertainment services in the nature of a continuing

series of television programs provided through broadcast, cable, the Internet, streaming video-on-

demand, and other forms of transmission media” in International Class 41.

       32.     Upon information and belief, on or about September 27, 23018, Counterclaim-

Defendant filed Application Serial No. 88/134,879 for the purported trademark SWIPE LIFE in

connection with “providing customized on-line web pages and data feeds featuring information on

dating, matchmaking, relationships, entertainment, social issues, beauty, current events, events and

popular culture which includes blog posts, new media content, other on-line content, and on-line

web links to other websites” in International Class 42.




                                               -28-
        Case 6:18-cv-00080-ADA Document 52 Filed 01/25/19 Page 29 of 46



       33.     Upon information and belief, on or about October 18, 23018, Counterclaim-

Defendant filed Application Serial Nos. 88/160,784 and 88/160,907 for the purported trademarks

SWIPE SESSIONS and SWIPE SESSIONS & Design in connection with “entertainment services;

educational and entertainment services, namely, programs accessible by means of Internet

streaming, video on demand, web-based applications, mobile phone applications, computer

networks, and other forms of transmission media; entertainment, namely, live music concerts,

arranging and conducting of concerts.” in International Class 41 and “Dating services; Internet-

based dating, social introduction, and social networking services; providing a web site featuring

information in the fields of personal relationships, dating, and fashion” in International Class 45.

                       The Common Use of “SWIPE” by Third Parties

       34.     Upon information and belief, the term “swipe,” and variations thereof, as used by

Counterclaim-Defendant and its predecessors-in-interest has never functioned as a trademark or

source identifier.

       35.     For example, touchscreen designers and manufacturers have long used the term

“swipe” to refer to the common touchscreen gesture. In fact, a press release dated August 21, 2006

from Synaptics Incorporated, a publicly traded touchscreen supplier for Apple Inc. among others,

referenced “swiping” while identifying gestures for its new touchscreen technology. Exhibit 5.

Similarly, in Steve Jobs’ keynote speech at MacWorld 2007, during which the first iPhone was

announced, Jobs repeatedly used the term “swipe” to refer to the touchscreen gesture while

demonstrating how to switch between digital photos in the iPhone photo app.

       36.     Since the introduction of the iPhone to the public, swiping has been as ubiquitous

as touchscreens. In the manual accompanying one of Samsung’s first touchscreen phones in 2008,

the term “swipe” was used to identify how users scroll through the phone’s widget bar. Exhibit 6.



                                                -29-
        Case 6:18-cv-00080-ADA Document 52 Filed 01/25/19 Page 30 of 46



By at least as early as 2011, “swiping” was regularly identified alongside other common

touchscreen gestures in smartphone manuals, for example those published by Samsung (Exhibit

7) and HTC (Exhibit 8).

       37.     Swiping has been especially common in connection with mobile gaming software.

For example, since 2010 the popular game Fruit Ninja has used the term “swipe” to indicate how

users play the game. See Exhibit 9. Prominent game designer and author Scott Rogers even wrote

a book published in June 2012 with the title “swipe this!” in reference to the touchscreen gesture.

See Exhibit 10.

       38.     Upon information and belief, “swipe” remains in widespread use to refer to the

common touchscreen gesture across computer hardware and software industries. For example,

Apple’s iPhone software developer guidelines identify “swipe” as a “standard gesture” that

“work[s] the same across the [iOS] system and in every app.” Exhibit 11.




       39.     Likewise, the iPhone User Guide lists “swipe” as among the “few simple gestures”

used “to control iPhone and its apps.” Exhibit 12.




                                               -30-
        Case 6:18-cv-00080-ADA Document 52 Filed 01/25/19 Page 31 of 46




       40.    Similarly, the User Manual for the recently released Samsung Galaxy S9 lists

“swipe” as a common touchscreen navigation gesture alongside “tap,” “double-tap,” “drag,” and

others. Exhibit 13.




                                            -31-
        Case 6:18-cv-00080-ADA Document 52 Filed 01/25/19 Page 32 of 46



       41.      Upon information and belief, the combined share of Apple and Samsung in the U.S.

smartphone market was approximately 78% at the time the Samsung Galaxy S9 was released in

March 2018.

       42.      Upon information and belief, swiping on touchscreens has even been the subject of

research papers. See e.g., Exhibit 14.

       43.      Notwithstanding the common understanding of “swipe” in the mobile app and

smartphone industries, Counterclaim-Defendant maintains that the Registration is valid and that

Counterclaim-Defendant owns exclusive rights to the terms “SWIPE,” “SWIPE RIGHT,” “SWIPE

LEFT,” and variations thereof, in connection with mobile dating software and related services.


                                  FIRST CAUSE OF ACTION

                          (Cancellation of Registration No. 4,465,926)

       44.      Bumble incorporates by reference Paragraphs 1 through 43, inclusive as if fully set

forth herein.

       45.      Upon information and belief, Counterclaim-Defendant and its predecessors-in-

interest have used the purported SWIPE mark in connection with mobile dating apps that are

expressly designed around the touchscreen gesture of moving one’s finger across the screen.

       46.      Upon information and belief, Counterclaim-Defendant and its predecessors-in-

interest use the term “swipe” and variations thereof to identify the touchscreen gesture.

       47.      Upon information and belief the following image was used in app stores to promote

and explain the “SWIPE” app, which was the original subject of the SWIPE Application:




                                               -32-
          Case 6:18-cv-00080-ADA Document 52 Filed 01/25/19 Page 33 of 46




Upon information and belief this exact image also appears in the specimen associated with the

Registration; but the text “you can also swipe to ‘Like’ or ‘Pass’” is obscured in the specimen by

a menu.

       48.     Similarly, the following is a screenshot of the iTunes page for the Tinder app as it

appeared in September 2014, in which Tinder explains “Swipe right to like or left to pass”:




                                               -33-
        Case 6:18-cv-00080-ADA Document 52 Filed 01/25/19 Page 34 of 46



       49.     Upon information and belief, more recently Counterclaim-Defendant has taken to

capitalizing the terms “Swipe,” “Swipe Right,” and “Swipe Left” in its marketing collateral in a

futile effort to obscure the non-distinctive nature of the term “swipe.” For example, the following

image is a screenshot of the iTunes page for the Tinder app as of May 2018:




       50.     Capitalizing the terms “Swipe,” “Swipe Right,” and “Swipe Left” does not change

their meaning, however. Counterclaim-Defendant’s uses of “swipe” and its variations still refer

to the touchscreen gesture even when capitalized.

       51.     Upon information and belief, following Bumble’s initiation of Cancellation No.

91245055 before the U.S. Patent & Trademark Office Trademark Trial and Appeal Board on

August 28, 2018, seeking cancellation of the Registration, Counterclaim-Defendant has begun

using a “TM” symbol in conjunction with the terms “Swipe Right” and “Swipe Left.” The

following image is a screenshot of the iTunes page for the Tinder app as of January 2019:




                                               -34-
        Case 6:18-cv-00080-ADA Document 52 Filed 01/25/19 Page 35 of 46




       52.     Adding a trademark symbol to the terms “Swipe Right” and “Swipe Left” does not

transform them into trademarks. Counterclaim-Defendant’s uses of “swipe” and its variations still

refer to the touchscreen gesture even when adorned with a trademark symbol.

       53.     Upon information and belief, since well prior to the filing of the SWIPE

Application and Counterclaim-Defendant’s first use of the term “swipe,” countless third party

software and hardware developers have used the term “swipe” other than as a trademark to identify

the common touchscreen gesture. See e.g., Exhibits 5-13.

       54.     Upon information and belief, the relevant purchasing public understands the word

“swipe” to be the common term or class name for the touchscreen gesture of moving one’s finger

across the screen. See Exhibits 3-14.

       55.     Accordingly, the term “swipe” as used by Counterclaim-Defendant is generic,

cannot function as a source identifier, and therefore cannot be entitled to registration.




                                                -35-
          Case 6:18-cv-00080-ADA Document 52 Filed 01/25/19 Page 36 of 46



          56.   Alternatively, even if Counterclaim-Defendant’s purported SWIPE mark is not

generic, it is merely descriptive and has not become distinctive of Counterclaim-Defendant’s

goods in commerce.

          57.   The U.S. Patent & Trademark Office allowed Counterclaim-Defendant to register

the SWIPE mark less than five years ago. The Registration is thus susceptible to cancellation

because the term “swipe” is merely descriptive of the goods identified in the Registration and lacks

secondary meaning.

          58.   Upon information and belief, the relevant consuming public understands that the

term “swipe” in the context of mobile applications, including mobile applications for social

introduction and dating services, refers to the touchscreen gesture, as opposed to an indication of

source.     Accordingly, Counterclaim-Defendant has not acquired secondary meaning in the

purported SWIPE mark for the goods in the Registration.

          59.   The Registration confers upon Counterclaim-Defendant a presumption of

Counterclaim-Defendant’s exclusive right to use the purported SWIPE mark, all to the detriment

of Bumble and others in the mobile app industry generally, and in the online dating industry in

particular.

          60.   Counterclaim-Defendant has asserted the Registration against Bumble in the

Complaint, claiming trademark infringement among other allegations.

          61.   Accordingly, Bumble has been harmed and believes it will continue to be harmed

by the continued registration of the purported SWIPE mark in connection with the goods identified

in the Registration.




                                               -36-
        Case 6:18-cv-00080-ADA Document 52 Filed 01/25/19 Page 37 of 46



       62.      Upon information and belief, the Registration will also interfere with the right of

others in the mobile app and online dating industries to accurately identify the common

touchscreen gesture.

       63.      The Registration is therefore in violation of 15 U.S.C. §§ 1052 and 1064 because

the term “swipe” is the generic word for the touchscreen gesture at the heart of the user interface

for Counterclaim-Defendant’s software, or is at least merely descriptive of a characteristic of

Counterclaim-Defendant’s software and lacks secondary meaning. Accordingly, the Registration

should be cancelled.

                                SECOND CAUSE OF ACTION

   (Denial of Registration for Application Serial Nos. 86/608,899, 86/608,903, 86/680,914,

                            86/680,923, 86/680,927, and 86/751,974)

       64.      Bumble incorporates by reference Paragraphs 1 through 63, inclusive as if fully set

forth herein.

       65.      Upon information and belief, all of these goods and services covered by Application

Serial Nos. 86/608,899, 86/608,903, 86/680,914, 86/680,923, 86/680,927, and 86/751,974 concern

mobile dating apps that are expressly designed around the touchscreen gesture of moving one’s

finger across the screen.

       66.      When used on or in connection with the applicable goods and services set forth in

these applications, the purported trademarks SWIPE, SWIPE LEFT, SWIPE RIGHT, and SWIPE

UP are reasonably understood by consumers to refer to the common touchscreen gesture that is

used to operate Counterclaim-Defendant’s dating software and services.

       67.      Upon information and belief, the purported trademarks SWIPE, SWIPE LEFT,

SWIPE RIGHT, and SWIPE UP are not inherently distinctive, and have not become distinctive of



                                               -37-
        Case 6:18-cv-00080-ADA Document 52 Filed 01/25/19 Page 38 of 46



Counterclaim-Defendant’s goods and services.          Counterclaim-Defendant has not acquired

secondary meaning in the purported marks for its goods and services.

       68.      Issuance of registrations in connection with Application Serial Nos. 86/608,899,

86/608,903, 86/680,914, 86/680,923, 86/680,927, and 86/751,974 will interfere with the rights of

Bumble and others affiliated with the mobile application industry, in particular those in the field

of online dating, to communicate to consumers how to use a touchscreen to operate mobile

applications and corresponding services.

       69.      Issuance of registrations in connection with Application Serial Nos. 86/608,899,

86/608,903, 86/680,914, 86/680,923, 86/680,927, and 86/751,974 would therefore violate 15

U.S.C. § 1052 because the marks are generic, or at least merely descriptive, of the goods and

services covered by the applications.

                                 THIRD CAUSE OF ACTION

                 (Denial of Registration for Application Serial No. 86/680,938)

       70.      Bumble incorporates by reference Paragraphs 1 through 69, inclusive as if fully set

forth herein.

       71.      Upon information and belief, Counterclaim-Defendant intends to use the purported

trademark SWIPE RIGHT in connection with the clothing items covered by Application Serial

No. 86/680,938.

       72.      Upon information and belief, Counterclaim-Defendant’s use of the purported

trademark SWIPE RIGHT on clothing items would be merely decorative.

       73.      For the reasons set forth above, Counterclaim-Defendant has not acquired

secondary meaning in the purported trademark SWIPE RIGHT. Accordingly, SWIPE RIGHT




                                               -38-
        Case 6:18-cv-00080-ADA Document 52 Filed 01/25/19 Page 39 of 46



does not function as a secondary source indicator for Counterclaim-Defendant in connection with

clothing items.

       74.        Issuance of registrations in connection with Application Serial No. 86/680,938 will

interfere with the rights of Bumble and others affiliated with the mobile application industry to

market their mobile applications and corresponding services using the common industry term

“swipe,” and variations thereof..

       75.        Because SWIPE RIGHT would be merely ornamental when used by Counterclaim-

Defendant in connection with clothing items, Application Serial No. 86/680,938 should be refused

registration under 15 U.S.C. § 1052.

                                  FOURTH CAUSE OF ACTION

                   (Denial of Registration for Application Serial No. 87/742,144)

       76.        Bumble incorporates by reference Paragraphs 1 through 75, inclusive as if fully set

forth herein.

       77.        Upon information and belief, Application Serial No. 87/742,144 covers

entertainment services related to mobile dating apps that are expressly designed around the

touchscreen gesture of moving one’s finger across the screen.

       78.        Upon information and belief, the purported trademark SWIPE RIGHT is not

inherently distinctive, and has not become distinctive of Counterclaim-Defendant’s current or

planned entertainment services. Counterclaim-Defendant has not acquired secondary meaning in

the purported mark for such services.

       79.        Application Serial No. 87/742,144 will interfere with the rights of Bumble and

others affiliated with the mobile application industry, in particular those in the field of online




                                                 -39-
          Case 6:18-cv-00080-ADA Document 52 Filed 01/25/19 Page 40 of 46



dating, to communicate to consumers how to use a touchscreen to operate mobile applications and

corresponding services.

          80.   Issuance of registrations in connection with Application Serial No. 87/742,144

would therefore violate 15 U.S.C. §§ 1052 and 1053 because SWIPE RIGHT is merely descriptive

of the subject matter of the entertainment services covered by the application.

                                  FIFTH CAUSE OF ACTION

                 (Denial of Registration for Application Serial No. 88/134,879)

          81.   Bumble incorporates by reference Paragraphs 1 through 80, inclusive as if fully set

forth herein.

          82.   Upon information and belief, Application Serial No. 88/134,879 covers web

services related to mobile dating apps that are expressly designed around the touchscreen gesture

of moving one’s finger across the screen. Specifically, the application is intended to cover the

blogging services and online content provided through Counterclaim-Defendant’s “SWIPE LIFE”

section of the www.tinder.com website.

          83.   Bumble is informed and believes, and on that basis alleges, that the term “SWIPE”

in “SWIPE LIFE” refers to the common touchscreen gesture of moving one’s finger across the

screen.

          84.   Upon information and belief, the term “LIFE” in “SWIPE LIFE” refers to the lives

and life experiences of those who use Counterclaim-Defendant’s mobile dating application.

          85.   Counterclaim-Defendant’s combination of the generic, or at least merely

descriptive, term “SWIPE” with the descriptive term “LIFE” merely describes the subject matter

of Counterclaim-Defendant’s online blogging and content services.




                                               -40-
        Case 6:18-cv-00080-ADA Document 52 Filed 01/25/19 Page 41 of 46



       86.      Upon information and belief, the purported SWIPE LIFE mark is merely

descriptive and has not become distinctive of Counterclaim-Defendant’s online blogging and

content services.    Upon information and belief, Counterclaim-Defendant has not acquired

secondary meaning in the purported mark for such services.

       87.      Application Serial No. 88/134,879 will interfere with the rights of Bumble and

others affiliated with the mobile application industry, in particular those in the field of online

dating, to communicate to consumers how to use a touchscreen to operate mobile applications and

corresponding services.

       88.      Issuance of registrations in connection with Application Serial No. 88/134,879

would therefore violate 15 U.S.C. §§ 1052 and 1053 because SWIPE LIFE is merely descriptive

of the services covered by the application.

                                  SIXTH CAUSE OF ACTION

       (Denial of Registration for Application Serial Nos. 88/160,784 and 88/160,907)

       89.      Bumble incorporates by reference Paragraphs 1 through 88, inclusive as if fully set

forth herein.

       90.      Upon information and belief, Application Serial Nos. 88/160,784 and 88/160,907

cover online dating services, entertainment services, and online content services concerning

mobile dating apps that are expressly designed around the touchscreen gesture of moving one’s

finger across the screen. Among other things, the applications are intended to cover the online

video content provided through Counterclaim-Defendant’s “SWIPE SESSIONS” section of the

www.tinder.com website. These videos feature discussions and interviews about the Tinder app.




                                               -41-
        Case 6:18-cv-00080-ADA Document 52 Filed 01/25/19 Page 42 of 46



       91.       Bumble is informed and believes, and on that basis alleges, that the term “SWIPE”

in “SWIPE SESSIONS” refers to the common touchscreen gesture of moving one’s finger across

the screen.

       92.       Upon information and belief, the term “SESSIONS” in “SWIPE SESSIONS” refers

to a period of discussion about the Tinder app, such as the discussions featured in each “SWIPE

SESSION” video currently available on www.tinder.com.

       93.       Counterclaim-Defendant’s combination of the generic, or at least merely

descriptive, term “SWIPE” with the descriptive term “SESSIONS” merely describes

Counterclaim-Defendant’s online dating services and the subject matter of Counterclaim-

Defendant’s entertainment services and online content services.

       94.       Upon information and belief, the purported SWIPE SESSIONS mark is merely

descriptive and has not become distinctive of Counterclaim-Defendant’s online dating services,

entertainment services, and online content services. Upon information and belief, Counterclaim-

Defendant has not acquired secondary meaning in the purported mark for such services.

       95.       Application Serial Nos. 88/160,784 and 88/160,907 will interfere with the rights of

Bumble and others affiliated with the mobile application industry, in particular those in the field

of online dating, to communicate to consumers how to use a touchscreen to operate mobile

applications and corresponding services.

       96.       Issuance of registrations in connection with Application Serial Nos. 88/160,784 and

88/160,907 would therefore violate 15 U.S.C. §§ 1052 and 1053 because SWIPE SESSIONS is

merely descriptive of the services covered by the applications.

                              BUMBLE’S PRAYER FOR RELIEF

              WHEREFORE, Bumble prays this Court enter judgment:



                                                -42-
         Case 6:18-cv-00080-ADA Document 52 Filed 01/25/19 Page 43 of 46



        A.       In favor of Bumble and against Plaintiff, thereby dismissing Plaintiff’s Complaint

in its entirety, with prejudice, with Plaintiff taking nothing by way of its claims;

        B.       That Bumble has not infringed, contributorily infringed, or induced the

infringement of any valid claim of the ’811, ’023, and ’314 patents;

        C.       That all asserted claims of the ’811, ’023, and ’314 patents are invalid and/or

unenforceable;

        D.       That Bumble has not infringed any trademark or trade dress rights alleged by

Plaintiff;

        E.       That U.S. Trademark Registration No. 4,465,926 is invalid and unenforceable;

        F.       That the trade dress rights claimed by Plaintiff are unenforceable due to a lack of

both inherent distinctiveness and acquired distinctiveness, and/or because the elements of the

claimed trade dress are merely functional;

        G.       That Bumble has not misappropriated any trade secrets from Plaintiff;

        H.       That the Court decree and order cancellation of Counterclaim-Defendant’s U.S.

Registration No. 4,465,926 for the alleged mark SWIPE, and certify said decree and order to the

Director of the USPTO under 15 U.S.C. § 1119;

        I.       That the Court issue an injunction prohibiting Counterclaim-Defendant from

obtaining trademark registrations in connection with Application Serial Nos. 86/608,899,

86/608,903, 86/680,914, 86/680,923, 86/680,927, 86/680,938, 87/742,144, 88/134,879,

88/160,784 and 88/160,907, and order Counterclaim-Defendant to expressly abandon the

applications, in whole or in part, under 15 U.S.C. §§ 1052 and 1053.

        J.       That the Court issue an injunction prohibiting Counterclaim-Defendant from

seeking to register any trademarks in the United States featuring the term “SWIPE,” or any



                                                 -43-
          Case 6:18-cv-00080-ADA Document 52 Filed 01/25/19 Page 44 of 46



variation thereof, in connection with online dating apps or any goods or services related to online

dating apps.

          K.   That this is a case that stands out from others and thus an exceptional case under

35 U.S.C. § 285, and ordering Plaintiff to pay Bumble reasonable attorneys’ fees incurred in this

action;

          L.   That the Court award Bumble attorneys’ fees and costs under the Lanham Act as

an exceptional case;

          M.   That the Court award Bumble its costs and expenses incurred in this action and its

attorneys’ fees as permitted by law; and

          N.   That the Court award Bumble such other and further relief that it deems appropriate.

          O.   Awarding Bumble all other relief the Court deems just and proper.

                                        JURY DEMAND

               Bumble respectfully requests a trial by jury on all issues so triable.




                                                -44-
       Case 6:18-cv-00080-ADA Document 52 Filed 01/25/19 Page 45 of 46



Dated: January 25, 2019             Respectfully submitted,



                                    By:/s/ Joseph M. Drayton

                                       Deron R. Dacus (TX 00790553)
                                       THE DACUS FIRM, PC
                                       821 ESE Loop 323, Suite 430
                                       Tyler, TX 75701
                                       Telephone: (903) 705-1117
                                       Facsimile: (903) 581-2543
                                       ddacus@dacusfirm.com

                                       Joseph M. Drayton (pro hac vice)
                                       NY Bar No. 2875318
                                       COOLEY LLP
                                       1114 Avenue of the Americas
                                       New York, NY 10036
                                       Telephone: (212) 479-6000
                                       Facsimile: (212) 479-6275
                                       jdrayton@cooley.com

                                       Michael G. Rhodes (pro hac vice)
                                       CA Bar No. 116127
                                       Matthew Caplan (pro hac vice)
                                       CA Bar No. 260388
                                       COOLEY LLP
                                       101 California Street, 5th Floor
                                       San Francisco, CA 94111-5800
                                       Telephone (415) 693-2000
                                       Facsimile: (415) 693-2222
                                       mrhodes@cooley.com
                                       mcaplan@cooley.com

                                       Rose S. Whelan (Pro Hac Vice)
                                       DC Bar No. 999367
                                       COOLEY LLP
                                       1299 Pennsylvania Ave., N.W.
                                       Suite 700
                                       Washington, DC 20004
                                       Telephone: (202) 842-7800
                                       Facsimile: (202) 842-7899
                                       rwhelan@cooley.com

                                       Attorneys for Defendant Bumble Trading, Inc.


                                    -45-
       Case 6:18-cv-00080-ADA Document 52 Filed 01/25/19 Page 46 of 46



                                 CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was filed electronically with the

Clerk of Court using the CM/ECF system which will send notification of such filing to all counsel

of record on January 25, 2019.

                                                     /s/ Joseph M. Drayton
                                                        Joseph M. Drayton




                                              -46-
